Title: Estimate of Navy Appropriations for 1803
From: Gallatin, Albert
To: Jefferson, Thomas


            Estimate of the Secretary of the Navy
            
              
                Proposed
                
                
                
                
                
                
              
              
                Specific appropriations
                Objects
                Amount of specific appropriations
                
              
              
                
                Vessels in commission six frigates & a schooner
                Vessels in ordinary seven frigates
                Half pay to officers
                General contingencies Store rent commissions, freight travelling expenses 
                Total
                
              
              
                
                  
                    
                      Pay of officers & seamen and subsistence of officers
                      }
                    
                  
                
                
                246,669.—.
                23,188.—. 
                14,136.—.
                
                283,993  
                
              
              
              
                Provisions
                143,855.86 
                13,534.34.
                
                
                157,360.20
                
              
              
                Medical & hospital
                7,350.—.
                350.—. 
                
                
                7,700.—
                
              
              
                Contingencies
                79,000.—.
                63,000.—. 
                        
                40,000.—.
                182,000.—
                
              
              
                
                476,874.86 
                100,042.34. 
                14,136.  
                40,000   
                
                
              
              
                Seventy four gun ships
                
                
                
                
                114,425.—
                
              
              
                Navy yards
                
                
                
                
                48,741.37
                
              
              
                Marine corps (subdivided under several distinct heads)
                
                
                
                
                90,780.43
                
              
              
                
                
                
                
                
                
                  900,000. 
              
              
                
                
                deficiencies of 1802
                
                
                  181,849.09
              
              
                
                
                
                
                
                1,081,849.09
              
            
            
            The above estimate is calculated on the supposition that 6 frigates shall be kept in actual service the whole year; but it is understood that a part of the appropriations is to be made conditionally and not to take place unless with the consent of the President, and in case war should break out with some other Barbary powers. It is also intended that an appropriation should be made for purchasing some small vessels, and finally that the whole expenditure must not, under any circumstances, exceed, (exclusively of the deficiencies of 1802) the sum of 900,000 dollars.
            
              
                The President proposes that
                2 frigates should be kept in commission 
                for 4 months
                estimated at 75,000 drs. per annum
                50,000
              
              
                
                2 do
                for 6 do.
                 do do
                75,000
              
              
                
                1 do
                for 12 do.
                 do do
                75,000
              
              
                
                1 schooner (Enterprize)
                 "  12 do.
                 do 22,000
                22,000
              
              
                
                3 small vessels
                 "   do.
                 do 30,000
                 60,000
              
              
                
                making for the vessels in commission
                282,000
              
            
            which sum is 4000 dollars less than the three fifths of the estimate sum of 476,874.86 for the same object and leaves the other two fifths applicable to the case of war with any other Barbary power. As to the sum of 72,000 dollars wanted for the purchase of vessels, it may be taken out of those two fifths, or out of the appropriation for seventy-fours, which last is preferable, because that appropriation will be rich enough when the deficiencies of 1802 shall have been made up, & because it will leave us a greater fund in case of war with Morocco &a.
            
            Modifications proposed on the preceding plan
            
              
                
                Vessels in commission
                Vessels in ordinary
                Half pay to officers
                General contingencies
                Total
              
              
                Pay of officers & seamen & subsistence of officers
                148,001.40
                 23,188.—.
                14,136 —
                
                185,325.40
              
              
                Provisions
                
                 86,313.52
                 13,534.34
                
                
                 99,847.86
              
              
                Medical & hospital
                  4,410.—.
                   350.—
                
                
                  4,760. 
              
              
                Contingencies
                
                 47,400.—
                 63,000 
                
                10,000—(a)
                120,400.—
              
              
                
                286,124.92
                100,042.34
                
                
                
              
              
                For such expences as may with the approbation of the President be incurred for the maintenance of the navy in case of war with any other powers than Tripoli
                190,749.94
                
                
                30,000 (c)
                220,749.94
              
              
                
                
                476,874.86
                
                
                
                
              
              
                
                  
                    
                      Seventy four gun ships &  purchase of small vessels
                      }
                    
                  
                
                              
                
                
                (b)
                114,425.—.
              
              
                Navy-yards
               
                
                
                
                (b)
                 48,741.37
              
              
                Marine corps
               
                
                
                
                (d)
                 90,780.43
              
              
                
                
                
                
                
                
                900,000.—.
              
            
            
            Notes
            a it is proposed to reduce this item from 40 to 10 thd. dollars & to throw the other 30 thd. in the contingent appropriation in case of war with any other Barbary powers
            b—If either of these appropriations is supposed not large enough, the increase will be deducted from the appropriation (c) so as to leave the whole sum the same 
            d—This may be diminished, if Congress shall amend the law respecting marines—
          